Citation Nr: 1638321	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for radiculopathy of the right lower extremity secondary to a lumbar spine disability (right radiculopathy disability), for the period of August 27, 1991, through October 12, 2011, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1969 to July 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter has an extensive procedural history.  Recently, in an April 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for the right radiculopathy disability for the period of August 27, 1991 through October 12, 2011.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2015 Memorandum Decision, the Court affirmed the Board's denial of an increased rating under the schedular criteria for the right radiculopathy disability for the entire period on appeal.  The Court set aside the Board's decision as to the extraschedular component of the increased rating claim and remanded the matter for reconsideration.  

The sole issue of entitlement to an extraschedular rating for the right radiculopathy disability from August 27, 1991 through October 12, 2011 was returned to the Board in August 2015.  The Board referred the matter to the Director of Compensation Service for consideration of an extraschedular rating.  Unfortunately, the matter must be referred again to obtain an opinion that substantially complies with the Board's August 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In its April 2015 Memorandum Decision, the Court determined that the Board, in its April 2014 decision, improperly focused its § 3.321(b)(1) analysis on the Veteran's service-connected lower extremity radiculopathy rather than on his entire disability picture.  As noted in the Memorandum Decision, while increased ratings for a right knee disability and a low back disability were not on appeal at the time of the Board's decision, the Veteran's lower extremity radiculopathy was secondary to the low back disability which was in turn secondary to the right knee disability.  As a result, all three of these disabilities are associated or interrelated and therefore must be addressed when analyzing whether an extraschedular evaluation is warranted.

In light of the concerns expressed by the Court in the Memorandum Decision, in August 2015, the Board referred the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating for the right radiculopathy disability.  The Board instructed that the opinion should address the Veteran's service-connected right knee and lumbar spine disabilities, in addition to the Veteran's right radiculopathy disability.  

An opinion was obtained in February 2016 in which the Acting Director of Compensation Service denied an extraschedular evaluation for the right radiculopathy disability for the period on appeal.  In the opinion, it was noted that "[t]his review is limited to the radiculopathy of the right lower extremity."  Additionally, the opinion noted that the available evidence did "not show interference with employment due to the right lower extremity radiculopathy" and only showed "mild right lower extremity radiculopathy for the time period of this review."  The opinion did not address or account for the Veteran's service-connected right knee and lumbar spine disabilities as instructed by the Board, pursuant to the Court's instructions.  

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.   Because the opinion does not substantially comply with the Board's August 2015 remand instructions, another referral is necessary for a compliant opinion. 



Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim should be forwarded to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to an extraschedular rating for service-connected radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011 in accordance with 38 C.F.R. § 3.321(b) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Director of VA's Compensation and Pension Service or Under Secretary for Benefits should address not only the Veteran's radiculopathy of the right lower extremity disability, but also his service-connected lumbar spine disability and his service-connected right knee disability in compliance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

2. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






